MaRshall, J.
(concurring). While I concur in the decision and in the court’s real reason therefor, as I understand it, I fear what has been written may cause uncertainty as to the court’s position, — uncertainty growing out of method of *316.treatment in its opinion, intensified by the additional opinion by my Brother Timlin. So I will place on file my understanding of what the court has decided as to minor questions underlying the ultimate one as to whether the return to the .alternative writ and the writ itself show, as matter of law, the relator not to be entitled to, or at least under the circumstances should not be awarded, the relief prayed for.
Obviously the motion to quash presented the question of sufficiency of facts stated as ground for the writ, but it should be understood that the admissions involved in the motion go only to facts well pleaded. A demurrer or motion in the nature thereof does not admit pleaded conclusions of law. In this respect the suggestion that Konop is actually in possession of the office of member of Congress because it is so alleged as a conclusion in the return, challenges attention. Starting with the false premise as a verity the idea naturally followed that he could not be ousted from office by a proceeding of this kind. One false premise naturally leads to a false syllogism in the whole and a wrong conclusion.
The falsity of the premise that Konop-, when the return was made, was practically a member of Congress — an incumbent of the office — though the time for which he was elected had not commenced, he had not been sworn in, and the office was actually in the possession of him whose term had not expired, is too obvious to need more than mentioning. The facts are stated in the return in accordance with common knowledge of lawyers and laymen as well. It is alleged that Konop has been merely awarded the certificate of election by the canvassing board, and filed it with the proper officer at Washington. Following that it is said “his name now appears on the rolls of the House of Bepresentatives of the Sixty-second Congress.” That means, necessarily, the future Congress, since the Sixty-second Congress could not come into existence till expiration of the Sixty-first Congress. So the status of Konop when the return was made was that of a *317mere claimant for an office, who had been awarded the usual evidence of prima facie right thereto. The office itself was in possession of another, and the one holding such prima facie right and such other were claimants for the future term. I understand that was the view of the court when the case was decided.
There being no question as to the facts, as the court, I venture to say, understood them, the first mootable question was whether its jurisdiction extends to coercing a canvassing board, whose members have gone through the form of doing their duty; but in fact have ignored the majority candidate, as shown by mere mathematical work of determining the fact from the face of the returns, awarded the certificate to a person shown thereby to be in the minority and adjourned, — to reconvene and perform their full duty.
I cannot think the court doubts its jurisdiction in a case like this though there is no declaration of it in the opinion. The general scope of its power has been stated over and over again. The third broad grant in sec. 3, art. .YU, of the constitution in these words, “It shall have power to issue writs of habeas corpus, mandamus, injunction, quo warranto, cer-tiorari and other original and remedial writs, and to hear and determine the same,” is almost unmeasurable in extent. It was early held that such clause was not used to furnish in-strumentalities for executing preceding granted powers; that, as to the latter, authority to use all appropriate and usual in-strumentalities was given as incident thereto, and that the third clause creating the boundless, so to speak, authority as to writs, was given for an independent field of jurisdiction,— “Original jurisdiction of certain proceedings at law and in equity to protect the general interests and welfare of the state and its people,” — as said in Att'y Gen. v. Blossom, 1 Wis. 317, quoted and approved in Att'y Gen. v. Railroad Cos. 35 Wis. 425; State ex rel. Fourth Nat. Bank v. Johnson, 103 Wis. 591, 79 N. W. 1081; State ex rel. Fourth Nat. Bank v. *318Johnson, 105. Wis. 164, 83 N. W. 320; In re Court of Honor, 109 Wis. 625, 85 N. W. 497; State ex rel. Cook v. Houser, 122 Wis. 534, 100 N. W. 564; State ex rel. Umbreit v. Helms, 136 Wis. 432, 118 N. W. 158. It is a great power lodged in this court for its use on great occasions as they may arise requiring it, the sole judge as to the occasion and of the manner of meeting it being the court itself. No power hut the people acting fundamentally can change that. The trust being of a high prerogative character, it was not intended that it should be used except upon prerogative occasions, — dire need for it, as has often been said, but when such need exists and when it does not is within the sound judgment of the court.
These expressions are found characterizing the power under discussion, commencing with Att’y Gen. v. Blossom, supra:
“It extends to all judicial questions affecting the sovereignty of the state, its franchises, or prerogatives, or the liberties of the people. Quod ad statum reipublicce pertinet."
“Original jurisdiction of certain writs because they are designed for the very purpose of protecting the sovereignty and its ordained officers from invasion or intrusion, and also to nerve its arm to protect its citizens in their liberties, and to guard its prerogatives and franchises against invasion.”
“Original jurisdiction of certain proceedings at law and in equity, to protect the general interests and welfare of the state and its people, which it would not do to dissipate and scatter among many inferior courts.”
“A court of first resort on all judicial questions affecting the sovereignty of the state, its franchises or the prerogatives or liberties of its people.”
As thus defined the original authority of this court is written in the constitution as effectually as words could do it. I reiterate, it is as broad in its sphere of activity as possibilities affecting the interests which might appropriately require use of a power of its high prerogative character. It is not meas*319urable by any legislative notion or restrictable thereby, or circumscribed by tbe ancient character of the common-law writs mentioned. The writs are usable according to such character or expansible and adaptable to meet, as we have seen, all the possibilities within the scope of the sovereign power itself, as the court has construed the constitutional grant. State ex rel. Umbreit v. Helms, supra.
It has always been used sparingly. With continued appreciation of its purpose it always will be used sparingly. But with proper conception here of the great trust reposed here and the- possible necessity for its activity upon application made here to defend, perhaps the very citadel of the people’s liberty, its existence will never be denied or the great scope of it cast into doubt. I aim to make this declaration as forceful as I can and, so far as I may aid under the circumstances, there will be no doubt about the court’s position as I understand it. It was along this line the court entrenched its jurisdiction in the cases cited, meeting all difficulties of defining it, thus broadly, and rightly declaring in answer to appeals to restrict it by construction because of its supposed infirmities: — “if we should find it impossible to interpret the organic law of the court, we might not unjustly be held to confess our unfitness for this place.”
I write as I have written for I deem it unfortunate for the court to say: “We do not regard it necessary to consider or decide whether mandamms will lie in any case after the board of state canvassers has determined the result, issued the certificate of election, and adjourned sine die, to compel the issuance of a certificate to another candidate under existing laws.” At the very beginning, the court of necessity had to decide that very question before going further. A decision and opinion covering other points, without first meeting such question, would be, to use the language of my Brother Trivr-niir, “a mere fulmination.” That the case was decided largely upon the merits and many points were treated lying *320b&yond tbe initial one, shows conclusively that it was the judgment of the court that it had jurisdiction. Therefore the concession must be regarded as pregnant with judicial assertion.
Following the foregoing it would seem needless to cite any of the number of instances where original jurisdiction of this court has been exercised in circumstances - similar to those here, if assertion of jurisdiction were not left by the court to implication and denied independently. In State ex rel. McDill v. Board of State Canvassers, 36 Wis. 498, such a case as this, except the certificate had not been issued, jurisdiction was taken, and regarded as undoubted, to consider and decide all questions of fact and law presented. ISTo doubt of power was entertained. That seems certain. The embarrassment suggested contingent upon the certificate having been issued and the board of canvassers adjourned, had reference not to-power, but whether in such circumstances power ought to be exercised. ISTo thought was entertained that authority was dependable upon anything but the constitution itself, or but what such authority was ample. The thought that, possibly, the court could not give effective relief in case of the board having issued the certificate to one not entitled thereto upon the face of the returns, and adjourned would not, I venture to say, have been entertained in the light of adjudications on the subject we now have the benefit of.
In State ex rel. Hadfield v. Grace, 83 Wis. 295, 53 N. W. 444, the board of canvassers awarded the decision by disobeying the law in reaching the result. One mooted question was whether the board could, under such circumstances, be compelled to reconvene, perform its full duty, and make the proper award. It was decided in the affirmative, cases in several other jurisdictions to the same effect being cited.
There was no room here to doubt the jurisdiction or propriety of exercising.it because of State ex rel. Rinder v. Goff, 129 Wis. 668, 109 N. W. 628. The idea that the applica*321tion for relief here in effect called for overruling the decision there shows a misconception of what was before decided, and of that I can safely appeal to the record. There the court took jurisdiction to decide as to the duty of the respondent. It held there was power in such a case because the wrong complained of affected “the sovereignty of the state, its franchises or prerogatives, or liberties of the people,” but, aside from some special question involved having state-wide effect, the jurisdiction was not affordable in respect to a mere local office. Eelief was however denied upon the ground that the primary election law created a new office, that of candidate for office — that is, that it gave to the person receiving the greatest number of party votes at the primary for a particular office, the right to be the sole party candidate for such office at the succeeding election; that upon, in due course, his receiving the certificate of nomination he acquired full official status; because an incumbent of the office of party candidate for the particular place in question, and, therefore, mandamus to coerce the ministerial officers, having only to do with awarding, in due course, the prima facie right to the office, after their having done so, and thus created an incumbency — ■ is improper, because then there is a plain remedy at law by quo warranto, — the ordinary legal remedy, — to try the title to the office. The familiar rule was adhered to that resort can only be had to an extraordinary remedy when the. common one will not do. Ubi cessat remedium ordinarium ibi decwrritur ad extraordinarium,.
True, this language was used in State ex rel. Rinder v. Goff, supra: “This court has held the one who has been declared by the proper canvassing board to have been elected to an office and has received the proper certificate of election and duly qualified, is entitled to the possession of the office,” adding, “till otherwise determined in quo warranto proceedings.” That, as will be seen by reference to authorities relied on, had reference to the doctrine that, after the term of office has in *322fact commenced, and tlie person awarded the certificate has qualified and taken possession, or is competent to take possession, his right is not triable in this kind of a proceeding.
The court referred to State ex rel. Jones v. Oates, 86 Wis. 634, 57 N. W. 296, which was not an action of this sort though therein we find the idea significant that after the person, holding the prima facie evidence of the right has qualified and taken possession he cannot be mandaonused out of office by a rival who claims to have been the one really elected. A case more nearly in point is State ex rel. Mercer v. Sullivan, 83 Wis. 416, 53 N. W. 677. There the rule is definitely stated thus:
“Where a person declared by the inspectors of an election to have been duly elected to an office has qualified and -entered, upon its duties, mandamus will not lie to compel the inspectors to declare another person elected. The title to the office should be tried on quo warranto.”
The reason therefor was stated to be that “as soon as the status is such that quo warranto will lie, mandamus never lies where the former is adequate.” It is needless to remark that quo warranto will not lie against a person who merely holds a certificate of election, as in this case. The logic of State ex rel. Mercer v. Sullivan follows, — mandamus will lie.
The foregoing I venture to say is supported by the textbooks and all well considered adjudications under systems like ours. This from sec. 182 of Merrill on Mandamus, supported by authorities, many of which are cited in State ex rel. Hadfield v. Grace, supra, is a good type of text-book phrasings of the law:
“The fact that a canvassing board has already declared the result and issued a certificate of election to another person is no adequate return to an alternative writ of mandamus to canvass the returns properly and to declare the proper result, when returns have been improperly counted or improperly rejected. Such action does not oust the incumbent, and is *323often, necessary to put the relator in a position to contest his rights.”
In the cases cited a clear distinction is drawn, as indicated in the text, between compelling the hoard to reconvene after the one holding the certificate has actually taken office or qualified “and the term commenced, and before, while there exists only the mere evidence of right to the office.
In Rosenthal v. State Board of Canvassers, 50 Kan. 129, 32 Pac. 129, the question was raised as in this case. The office was membership in Congress. The canvassing hoard was held functus officio because it had done all it had a right to do; that whether the one it awarded the certificate was the person legally elected or not was another matter to be settled by Congressional action; that if the board had failed to award the certificate to the one entitled thereto upon the face of the returns and adjourned, the members could have been compelled to reconvene and perform their full duty. This language was used: “If a canvass has been wrongfully or improperly made and the board has adjourned sine die, this court may compel it to reassemble and make a correct canvass of all the returns before it at the time of the first canvass.” Of course that was said, contemplating the limitation that the one holding the spurious certificate had not yet become an actual incumbent of the office.
Authorities in great number could be added to the foregoing. Indeed I venture to say there is no conflict, when the exact situation here with reference thereto is appreciated. I must say in concluding on this, my understanding is that the court is not really out of harmony with what I have said.
The idea may find lodgment with some from reading the court’s opinion that it cannot deal with such a case as this because the legislative body is the judge of the qualifications of its members. That will be found expressly rejected in People ex rel. Sherwood v. State Board of Canvassers, 129 N. Y. 360, 29 N. E. 345, and many cases which might be re*324ferred to. It is pointed out that such an action does not involve a contest but whether certain ministerial officers have done their duty in awarding the prima facie right indicated by the face of the returns. Att'y Gen. ex rel. Beers v. Board of Canvassers, 155 Mich. 44, 118 N. W. 584, is in harmony therewith. There an attempt was made to compel the hoard to determine, not who received the most votes, as here, by the face of the returns, but whether the majority candidate for state senator was eligible to the office, — a question lodged by the constitution in the senate. The same is true of In re Election of McNeill, 111 Pa. St. 235, and other cases involving election contests.
Of course, in such cases each legislative body is the judge. It would he the plainest of usurpation to attempt to invade its jurisdiction. But the determination of the actual right to a legislative office is one thing and that of who, at the hands of the canvassing board, is entitled to its evidence of right, is quite another thing. Jurisdietion as to the former is in the legislative body. In the latter it is in the canvassing hoard and that can be compelled by judicial proceedings to exercise jurisdiction properly. Unless one keeps the distinctions in mind between trial of the right to an office, and trial of whether a canvassing board has properly performed its duty in determining from the face of the returns who is entitled to the certificate of election, he will be liable to fall into confusion and error.
I think the court in discussing this case must have appreciated the last foregoing or would not have inquired, as it did, into whether the state board awarded the certificate according to the face of the returns. The board had no other authority. Until it correctly exercised that it could not make itself functus officio by adjourning. If it was not functus officio because of having failed to do its duty, it remained — ■ till some other remedy intervened, — as one would upon the person holding a wrongfully issued certificate becoming an *325incumbent of the office, — subject to coercion by this court to exercise its jurisdiction, the case itself being important enough according to the judicial policy established, to warrant it in opening its doors.
That part of the court’s opinion suggesting that the board had done its duty merely because of having gone through the form thereof, and so cannot be coerced, is misleading. It will be f ound by the authorities cited that such a board, as we have said, cannot be rightly claimed to have done its duty and so extinguished its authority, till it shall have properly performed that duty. The cases where the expression is used, the board having done its duty it is functus officio and cannot be man-darrmsed, are all where there was performance of duty in fact — a determination according to correct mathematical work, and it was sought to coerce the board to go.further and exercise a jurisdiction not possessed by it — determine the real right to the office.
I will add that I do not think sec. 3452, Stats. (1898), has anything to do as regards whether the state board did its duty or not. Whatever power the court has in that matter it takes from the constitution, not from such section. So far as that might be considered a practice regulation, this court would follow it, doubtless, when reasonably practicable. So far as it attempts to confer power, it does not add, I think, to the grant contained in the constitution. So far as, in attempting to regulate, it limits or prejudicially hampers the power, of course, it is inefficient. I agree with the suggestion on this in the last part of the court’s opinion.
I also agree that, on the facts, it is very difficult to say whether the state board read the face of the returns in the right aspect; that the right to the office will be presentable to the legislative body without delay which, if challenged in respect to the matter, must decide it, and will do so regardless of evidence afforded by any certificate furnished by the board of canvassers, except so far as that will be given prima, facie, *326effect; and, further, that whether to allow use of the court’s jurisdiction or not, and especially by a mandamus proceeding, is discretionary; so the proceeding ought to he dismissed. It is only where the right is clear and there has been a clear omission of duty in the premises and the substantial interests of the state and the parties would be otherwise seriously prejudiced, that the remedy should be allowed and there is a real right to it.